UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report: October 24, 2011 (Date of earliest event reported) BigBand Networks, Inc. (Exact Name of Registrant as specified in Charter) Delaware (State or other Jurisdiction of incorporation) Commission File No.: 001-33355 04-3444278 (I.R.S. Employer Identification No.) 475 Broadway Street Redwood City, California 94063 (Address of Principal Executive Offices, including zip code) (650) 995-5000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. The information pursuant to Item 2.02 in this report on Form 8-K is being furnished as contemplated by General Instruction B(2) to Form 8-K and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. On October 24, 2011, BigBand Networks, Inc. announced the results of its operations for the three months ended September 30, 2011. The complete release is attached to this report as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Press Release dated October 24, 2011 of BigBand Networks, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIGBAND NETWORKS, INC. Date: October 24, 2011 By: /s/ Ravi Narula Ravi Narula Chief Financial Officer (Principal Accounting and Financial Officer) EXHIBITS Press Release dated October 24, 2011 of BigBand Networks, Inc.
